DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 5/14/2020.
Claims 1, 3-11, and 13-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokomakura et al. (US 11,147,091 B2; hereafter Yokomakura).

With respect to claim 1, Yokomakura discloses a method for operating a base station (BS) in a wireless communication system (Title and Abstract), the method comprising:
determining subcarriers for mapping at least one phase tracking reference signal (PTRS) in resource blocks (RBs) (FIG. 8; FIG. 9; FIG. 10; FIG. 11; FIG. 12. FIG. 13. FIG. 14) based on a frequency density (column 18, lines 3-58) and an identifier of a user equipment (UE) (column 14, lines 1-30; column 16, lines 1-45) for physical downlink shared channel (PDSCH) (column 8, lines 49-60) and
mapping the at least one PTRS to the determined subcarriers (column 10, lines 1-25).


With respect to claim 15, Yokomakura discloses a base station (3 in FIG. 1) in a wireless communication system (Title and Abstract), comprising:
a transceiver (11, 10, 12, 3 in FIG. 5); and 
at least one processor (11, 10, 12, 3 in FIG. 5; 303 in FIG. 7) operably coupled to the transceiver, and configured to:
determine subcarriers for mapping at least one phase tracking reference signal (PTRS) in resource blocks (RBs) (FIG. 8; FIG. 9; FIG. 10; FIG. 11; FIG. 12. FIG. 13. FIG. 14) based on a frequency density (column 18, lines 3-58) and an identifier of a user equipment (UE) (column 14, lines 1-30; column 16, lines 1-45) for physical downlink shared channel (PDSCH) (column 8, lines 49-60); and
map the at least one PTRS to the determined subcarriers (column 10, lines 1-25).


Allowable Subject Matter
Claims 3-11, 13, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 20, 2022